Citation Nr: 1201324	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  03-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to include residuals of upper right lobectomy.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2005 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is of record.

The Board previously denied the appeal by decisions issued in August 2007 and May 2010.  On both occasions the Veteran appealed the Board's decisions to the United States Court of Appeals for Veterans Claims (Court), and on both occasions the Court granted joint motions of the parties to vacate the Board's decisions and return the case to the Board for further consideration.  The most recent such Order of the Court was issued in October 2010.

In March 2011 the Board remanded the case to the RO, via the Appeals Management Center (AMC), for actions in compliance with joint motion as incorporated by the Court's Order.  The file has now been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran does not have a lung disorder that is etiologically related to active service.






CONCLUSION OF LAW

A lung disability, to include residuals of upper right lobectomy, is not due to or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of this claim the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The last joint motion asserted the claim should be remanded to obtain VA treatment records since October 2006, and those records have since been obtained and associated with the file.  The Board is confident that if any additional VCAA defects existed in its August 2007 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded VA examination in April 2011.  The Board has reviewed the examination report and finds the originating agency substantially complied with the requirements articulated in the Board's remand; see Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been afforded a hearing before the Board.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or, (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  38 C.F.R. § 3.303(d).

Service connection may be also granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests bronchiectasis to a degree of 10 percent within one year from the date of termination of such service or tuberculosis within three years of termination, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must generally be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).

For claims submitted on or after June 9, 1998, no VA benefits for disability or death are payable due to use of tobacco products in service.  38 USCA § 1103.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In his correspondence to VA and his testimony before the Board the Veteran has essentially contended that he has a current lung disability due to exposure to floor strippers, paint fumes, acetone, naphtha, toluene and argon gasses, all exposure having been within an enclosed area without adequate ventilation.  The Veteran asserts that since discharge from service he has had weak lungs with frequent pneumonia and bronchitis.  During testimony the Veteran also asserted he had bronchitis prior to service on one or two occasions, although such bronchitis did not require hospitalization and did not occur during the year immediately prior to service.

Service treatment records (STRs) include a preliminary physical review in April 1980, immediately prior to enlistment, in which the Veteran specifically denied history of asthma or respiratory problems prior to service.  During service the Veteran was treated in February 1981 for chest pain with shortness of breath; the clinician noted the Veteran had smoked a pack of cigarettes per day for the past 9 years (since age 15) and the clinical impression was chest wall myositis and shortness of breath secondary to smoking.  Pulmonary function test (PFT) was unremarkable, and chest X-ray in April 1983 was normal.

(The RO's rating decision and Statement of the Case cite other documents from STRs that are not currently in the claims file.  Specifically, the RO cites treatment for bronchitis in October 1981 that apparently did not require inpatient treatment and resolved without residuals.  The RO also cites a separation examination showing complaint of shortness of breath after running and complaint of dry cough in the morning, but normal chest X-ray and no indication of chronic pulmonary disorder at the time of separation.)   

The Veteran presented to the VA emergency room in July 1998 complaining of productive cough for several days, accompanied by chills, fever, malaise, nausea and vomiting.  The condition was initially assessed as community-acquired pneumonia, but that assessment was amended during inpatient treatment to include possible tuberculosis or possible right lung malignancy.  Discharge summary in August 1998 showed diagnosis of tuberculosis.  

VA inpatient treatment notes show the Veteran had an abnormal chest X-ray in December 2001; he was noted to have a 30-year history of smoking, currently one pack per day but down from two packs per day.  He underwent elective thoracotomy in April 2002, and later in April 2002 the Veteran underwent a right upper lobectomy, performed due to diagnosed right hilar lymphadenopathy.  The operative notes list pertinent history of productive cough since November 2001, as well as history of tuberculosis and several episodes of pneumonia.

The Veteran presented for follow-up care in May 2002 complaining of residual postoperative pain.  The Veteran was noted to still be smoking one-half pack per day.  The clinical impression was right upper lung mass status post lobectomy with old tuberculosis and emphysema, as well as history of pulmonary tuberculosis and current tobacco use.  

The file contains a handwritten statement by a VA physician dated in June 2003 that states as follows: "Patient was exposed to chemical inhalants during his active duty career.  He was a cigarette smoker for many years and developed emphysema.   In 1999 he developed evidence of pulmonary tuberculosis and was treated with INH and [illegible].  Subsequently hemoptysis developed and destruction and bronchiectasis of right upper lobe was seen.  A mass suspicious for carcinoma was noted and lung resection was performed.  Chronic lung disease may have commenced with chemical exposure and smoking and further worsened by subsequent tuberculosis."

The Veteran had a VA medical examination in April 2007, performed by an examiner who reviewed the claims file and noted the Veteran's medical history in detail, including history of diagnosed chronic obstructive pulmonary disease (COPD) and tobacco abuse.  The Veteran reported that since discharge from service he had episodes of bronchitis every winter, lasting 3-4 days.  Over the past 25 years the Veteran had noticed progressive shortness of breath and over the past 2 years he had noticed chronic daily cough.  The examiner's clinical impression following examination was COPD.  The examiner stated an opinion that the Veteran's current lung condition with COPD/emphysema was not likely to be secondary to events in service.  As rationale, the examiner stated the Veteran had developed emphysematous bullae and obstructive lung disease over the past 18 years.

A September 2009 note by the Veteran's attending VA primary care physician's assistant (PA) states the Veteran continued to smoke, and because of this his COPD had progressed to the point of being an impairment to employability.  His lung condition was not expected to improve, although cessation of smoking could reduce episodes of symptoms.

The Veteran had another VA examination in December 2009, performed by a physician who reviewed the claims file.  The Veteran dated his current symptoms to 1999, although he also asserted he had "always" had problems with his lungs.  The examiner noted clinical observations in detail; following examination the examiner diagnosed moderate COPD.  The examiner stated an opinion that the bilateral upper lobe infiltrates that had been found in July 1998 were most likely an original manifestation of tuberculosis infection, for which he was subsequently treated for one year.  In regard to other symptoms, the current moderate obstructive disease is an expected complication of smoking and is not likely due the single episode of (bacterial-inducted) bronchitis noted in STRs.

The Veteran had another VA examination in October 2010; again the examiner reviewed the claims file and noted the Veteran's history.  The Veteran asserted he had an episode of bronchitis in service that was treated conservatively and had no further episodes during service; he began having recurring episodes after discharge that had progressively worsened.  The examiner noted clinical observations in detail and diagnosed COPD.  The examiner stated the Veteran had a single episode of bronchitis in service that apparently resolved, while current examination shows COPD but does not show findings consistent with chronic bronchitis.  Accordingly, the Veteran's current disorder is not likely related to bronchitis in service.

VA treatment records dated from October 2006 through September 2011 show continued treatment for COPD and occasional acute bronchitis but provide no opinion as to the etiology of the disease.  Treatment notes document that the Veteran continued to smoke during the period although he reportedly cut back to one-half pack per day.  A psychiatric inpatient treatment note in September 2009 is significant for diagnosis of nicotine dependence with physiological dependence.  In November 2009 he was treated for "acute bronchitis/tobacco use disorder."  A chest X-ray in March 2010 was abnormal for emphysema (noted as "smoker's lung disease") and the Veteran was urged to stop smoking to keep the disease from progressing.

The Veteran's most recent VA examination was performed in April 2011, again by a physician who reviewed the claims file and noted the Veteran's medical history.   The Veteran reported having had an episode of bronchitis in service and having developed tuberculosis in 1990, treated without apparent recurrence.  He also reported history of COPD since the 1990s with symptoms continuing until the present.  He endorsed history of smoking since age 15, averaging one pack per day.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed COPD, status post treatment for tuberculosis and status post right upper lobectomy.  The examiner stated an opinion that the Veteran's current diagnosed disorder is not likely caused by or a result of the in-service respiratory condition.  As rationale, the examiner stated none of the three current diagnosed disorders were shown during active duty; the disorder during active duty appears to have been acute and self-limited bronchitis that would not have caused the current disorders.  There is no apparent linkage between symptoms in service and the disorders the Veteran developed later in life.  Tuberculosis developed many years after service and apparently resolved; the right lung lobectomy was performed due to fears of possible cancer (fortunately, no cancer was found).  The Veteran's current COPD is related to long-term smoking, not to active service.

 On review of the evidence above, the Board finds as a threshold matter that the Veteran is shown to have current COPD.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is met.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the weight of medical opinion shows the Veteran's current lung disorder is not etiologically related to service.   Four different VA examiners, after individually reviewing the claims file and examining the Veteran, have agreed that the Veteran's respiratory symptoms during service resolved without residuals and that his post-service  lung disease is most likely due to his many years of smoking.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board has carefully considered the June 2003 statement by a VA physician dated in June 2003 that asserts, in relevant part, that "chronic lung disease may have commenced with chemical exposure and smoking and further worsened by subsequent tuberculosis."  Although this opinion is supportive of the Veteran's claim, medical opinions expressed in speculative language (such as "may have commenced") do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Further, the June 2003 statement is not supported by any clinical rationale, whereas the four VA examinations are each accompanied by the examiners' reasoning; in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  For the reasons cited above, the Board finds the opinions of the four VA examiners to be more probative of the issue on appeal than the opinion of the VA physician in June 2003.  Thus, the most probative medical opinions of record weigh against service connection.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the 
Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the degree that the Veteran has reported acute bronchitis in service, he is competent to report events in service, and in fact his assertions are corroborated by STRs and have been accepted as credible by VA adjudicators and examiners.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the great weight of medical opinion is against any etiological relationship between service and the current disability.

For completeness of review, the Board notes that the Veteran has not argued that he had a respiratory disorder that existed prior to service and was aggravated during service.  He testified that he had acute bronchitis on one or two remote occasions prior to service, but significantly he denied history of respiratory problems at the time of his entry into service, and there is no indication in STRs of a respiratory problem at the time of entry.  The presumption of soundness on entry into service accordingly applies, and the question of aggravation is not reached.

Similarly, the Veteran has not asserted, and the evidence does not otherwise show, that he has had chronic symptoms ever since discharge from service.  Service connection under the provisions of 38 C.F.R. § 3.303(b) is therefore not for consideration.  The Veteran had isolated episodes of bronchiectasis and tuberculosis, both in 1999, but there is no evidence that either disease was manifest to any degree within the presumptive period specified in 38 C.F.R. § 3.307, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

In sum, the Board has found on review of the evidence above that the Veteran does not have a current lung disorder that is etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a lung disability, to include residuals of upper right lobectomy, is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


